Citation Nr: 0719390	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  02-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than July 26, 2001, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1966 to July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
PTSD, effective July 26, 2001.  The veteran subsequently 
perfected an appeal as to the effective date assigned.  

In July 2003 the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing is 
of record.  

In January 2004 and November 2005, this matter was remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., to correct due process deficiencies.  With 
those actions completed, the matter has been returned to the 
Board for its consideration.  


FINDINGS OF FACT

1.  In a May 2000 rating decision, the RO denied service 
connection for PTSD and notified the veteran of the decision 
and of his appellate rights in a letter sent to him in June 
2000; he did not appeal the decision.  

2.  An application to reopen the claim of entitlement to 
service connection for PTSD was received by the RO on July 
26, 2001, and based on the receipt of new and material 
evidence, the RO reopened the claim and granted service 
connection for PTSD, effective July 26, 2001.  




CONCLUSIONS OF LAW

1.  The May 2000 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for 
PTSD, is final.  38 U.S.C.A. § 7105(c) (West 1991 and 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999, 2006).  

2.  An effective date for the grant of service connection for 
PTSD prior to July 26, 2001, the date of receipt of an 
application to reopen the claim with new and material 
evidence, is not warranted.  38 U.S.C.A. §§ 5110(a), 7104, 
7105 (West 2002); 38 C.F.R. § 3.400(q)(r) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided post-adjudicatory VCAA notice by letters, 
dated in January 2004 and November 2005.  In the letters, 
particularly in November 2005, the RO advised the veteran of 
what was required to prevail on the claim for an earlier 
effective date for the grant of service connection for PTSD; 
what specifically VA had done and would do to assist in the 
claim; and what information and evidence the veteran was 
expected to furnish.  The RO informed the veteran that VA 
would assist him in obtaining service medical records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit any evidence or information in his 
possession that pertained to his claim.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).

In a separate letter mailed to the veteran in March 2006, the 
RO provided him with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  In any case, as the claim is denied, 
no disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  To address this procedural defect, it is noted 
that the veteran had a meaningful opportunity to participate 
effectively in the processing of the claim.  That is, he had 
the opportunity to submit additional argument and evidence, 
which he did, and to address the issues at a Board hearing in 
July 2003.  The claim was then readjudicated following the 
content-complying notice, as evidenced by the supplemental 
statement of the case in May 2005.  Thus, the Board finds 
that there is no prejudice to the veteran with respect to the 
timing error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); see also Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A.§ 5103A (a), (b) 
and (c).  The veteran was afforded the opportunity to testify 
at a personal hearing before the undersigned in July 2003.  
The RO has obtained the veteran's VA treatment records.  The 
veteran himself has submitted private medical records, to 
include that from a medical provider from the Yakama Indian 
Health Service dated in August 2001.  He has not identified 
any additionally available evidence for consideration in his 
appeal.  

Given the nature of the earlier effective date claim, which 
is largely based on historical records, VA has not conducted 
contemporaneous medical inquiry in an effort to substantiate 
that claim on appeal, although the veteran was afforded a VA 
psychiatric examination in December 2001 to substantiate the 
underlying claim of service connection.  38 U.S.C.A.§ 
5103A(d).  The Board notes that the evidence reviewed 
includes statements submitted by the veteran historically, as 
well as medical evidence relevant to the service-connected 
PTSD.  

Accordingly, the Board finds that there is no prejudice to 
the veteran in proceeding to adjudicate the claim. As there 
is no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

Earlier Effective Date

The veteran contends that the effective date of grant of 
service connection for PTSD should be either in July 1999, 
the date that he first filed a claim for this disability, or 
in July 1968, the date he states he left Vietnam.  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).

In this case, the veteran was separated from active duty in 
July 1980.  The claims file shows that his initial 
compensation claim relative to PTSD was received by the RO in 
July 1999.  The file discloses no earlier formal or informal 
claim for this particular benefit.  See 38 U.S.C.A. § 5101; 
38 C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 
(1993).

This original claim for service connection for PTSD was 
denied by the RO in a rating decision dated May 31, 2000, on 
the basis that the medical evidence did not show the presence 
of PTSD (i.e., there was no medical diagnosis of PTSD in the 
record, to include on a VA examination report of September 
1999).  The veteran was notified of this decision and of his 
appellate rights in a letter sent to him in June 2000.  
Although this letter was undated, computerized data forms in 
the file, to include VA Form 21-8947, indicate that the 
letter was sent on or about June 8, 2000, which is the date 
that the pending issue was stated on the records to have been 
"cleared".  The veteran did not initiate an appeal of the 
May 2000 rating decision with the filing of a notice of 
disagreement.  In fact, during the July 2003 hearing, he 
testified that he did not appeal the May 2000 decision 
because he had no evidence showing a diagnosis of PTSD.  
Hearing transcript at 5.  

As the veteran did not appeal this decision, the May 2000 RO 
decision is considered final.  38 U.S.C.A. § 7105(c) (West 
1991 and 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999, 
2006).  Previous determinations that are final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2006).  In 
connection with the instant appeal, the veteran has not made 
specific allegations of CUE in a prior final rating decision.  
 
Inasmuch as the May 2000 RO decision is final, the effective 
date of the grant of service connection for PTSD must be 
determined in relation to a subsequent reopened claim 
supported by new and material evidence.  A final decision can 
be reopened upon the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

The law provides that when a claim is reopened with new and 
material evidence after a final disallowance, the effective 
date of service connection will be the date of VA receipt of 
the claim to reopen, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(q), (r).  

After the RO's last final disallowance of the claim in May 
2000, the next application to reopen the claim for service 
connection for PTSD was received from the veteran on July 26, 
2001.  In a January 2002 rating decision, the RO reopened the 
claim based on new and material evidence received since the 
final May 2000 RO decision, and on consideration of all the 
evidence the RO granted service connection for PTSD, 
effective on July 26, 2001.  The additional evidence included 
private and VA medical records reflecting a diagnosis of PTSD 
related to the veteran's combat service in Vietnam.  The 
initial diagnosis of PTSD was made by a private examiner in a 
report dated in August 2001.  

The RO assigned the earliest effective date legally permitted 
in this case for the grant of service connection for PTSD, 
which is the date of RO receipt of the application to reopen 
the claim supported by new and material evidence.  No earlier 
effective date is permitted by law in this case.

Between the date of the RO's May 2000 rating decision and the 
date of the RO's receipt of the application to reopen the 
PTSD claim on July 26, 2001, the file discloses no evidence 
of the veteran's intent to file either an appeal with regard 
to the May 2000 decision or an application to reopen his PTSD 
claim.  Thus, as noted, after a final disallowance, the 
operative date for purposes of assigning an effective date 
for an award of service connection is the date of VA receipt 
of the claim to reopen or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q), (r).  For the above-stated reasons, July 26, 2001 
is the correct effective date for the award of service 
connection for PTSD. 

It is noted that in an August 2005 statement, the veteran's 
representative concedes that the veteran did not file a 
timely notice of disagreement with the May 2000 rating 
decision.  However, he argues that as the veteran's situation 
involves mental illness, the time limit for initiating an 
appeal of the May 2000 decision should be equitably tolled.  
There is no statute, regulation, or caselaw establishing that 
equitable tolling is applicable to the filing of a notice of 
disagreement.  See McPhail v. Nicholson, 19 Vet. App. 30, 33 
(2005).  In this case, the veteran never filed a notice of 
disagreement with the May 2000 determination, as opposed to 
filing an untimely notice of disagreement, and in such 
circumstances the doctrine of equitable tolling may not apply 
at all.  See McPhail at 34 ("...Court has been unable to 
find any case where equitable tolling was applied to 
performing an action on a timely basis where the action had 
not ultimately been performed.").  

However, even assuming, without deciding, that equitable 
tolling on the basis of mental illness applies to the filing 
of a notice of disagreement, no evidence of record shows that 
the veteran's mental illness rendered him incapable of 
rational thought, deliberate decision making, handling his 
own affairs, or unable to function in society.  See Barrett 
v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004) (specifying 
the requirements for equitable tolling of the time period for 
filing a notice of appeal to the Court of Appeals for 
Veterans Claims).  Furthermore, vague assertions of mental 
problems are insufficient to justify equitable tolling.  Id.  
The record shows, for example, that at the time of a 
September 1999 VA psychiatric examination, the veteran was 
determined to be competent to handle his own money.  
Subsequent VA medical evidence, such as records dated in 
October 2001 and December 2001, show that the veteran 
continues to be considered competent for VA purposes and 
without a thought disorder.  In short, even if equitable 
tolling generally applied to the filing of a notice of 
disagreement based on mental incapacity, there is no basis 
for tolling in this case.  


ORDER

An effective date earlier than July 26, 2001, for the grant 
of service connection for post traumatic stress disorder, is 
denied.



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


